Fourth Court of Appeals
                                         San Antonio, Texas
                                                 June 21, 2019

                                             No. 04-19-00376-CR

                IN RE STATE OF TEXAS, ex. rel. Todd Durden, County Attorney

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice

        On June 5, 2019, relator filed a petition for writ of mandamus. On June 11, 2019, this
court issued an order stating that any response from the respondents and any other real party in
interest was due no later than June 27, 2019. On June 16, 2019, counsel for Maria Villareal
Cervantez filed a response in which she joined in and adopted the arguments presented in the
petition for writ of mandamus.

         On June 19, 2019, real party in interest Kinney County filed a motion to dismiss asserting
(1) relator lacks standing to bring the petition on behalf of the State of Texas and Ms. Cervantez,
(2) Ms. Cervantez has an adequate remedy at law, (3) relator waived any right to mandamus
relief, and (4) the issue presented in the petition is now moot based on the “Sua Sponte Findings
and Order Regarding Funds Deposited Prior to Plea” signed by Judge Tully Shahan on June 18,
2019.

        Relator is hereby ORDERED to file, no later than July 8, 2019, either (1) a response
explaining why this original proceeding should not be dismissed or (2) a motion to dismiss this
original proceeding.


           It is so ORDERED on June 21, 2019.




1
  This proceeding arises out of Cause Nos. 10005CR, et al., styled The State of Texas v. Maria Villarreal Cervantes,
et al., pending in the County Court, Kinney County, Texas. The Honorable James T. Shahan and the Honorable
Enrique Fernandez are the respondents.
                                       PER CURIAM


ATTESTED TO: _______________________
             Keith E. Hottle
             Clerk of Court